Citation Nr: 1817892	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to a rating in excess of 10 percent for a left varicocele.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran is represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, July 2010, and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in April 2015, at which time it was remanded for further development.  The requested development was completed,   and the case has been returned to the Board for further appellate action.

The Board acknowledges appeals have been perfected regarding the issues of entitlement to service connection for a psychiatric disability, a back disability,       and tinnitus. However, the record shows that the Veteran is awaiting a hearing on those issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a heart disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's sleep apnea is related to service.  

2.  A prostate disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that a current prostate disability is related to service or a service-connected disability.  

3.  Throughout the appeal period, the Veteran's service-connected left varicocele has been manifested by left testicular pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for establishing entitlement to service connection for a prostate disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

3.  The criteria for a rating in excess of 10 percent for a left varicocele have not been met.  38  U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.115a, 4.115b, Diagnostic Code 7599-7525 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Service Connection Claims

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

      Sleep Apnea 

The Veteran seeks service connection for sleep apnea, which he asserts had its onset during service.  During the October 2013 Board hearing, the Veteran testified that he has problems breathing and sleeping, which first began during service.  In a November 2016 written statement, he asserted that he has been tired ever since his discharge from active duty.  

Service treatment records show that in October 1977, the Veteran's commander  sent him for an evaluation because he was sleeping too much, and the Veteran reported fatigue for the past four months.  In November 1977, the Veteran was observed sleeping on the job.  He stated that he experienced recurrent attacks of drowsiness and sleepiness for the past eight months, as well as periods of alertness and wakefulness.  It was also noted that the Veteran reported being quite awake   and alert all weekend even though he had very little sleep at night.  The Veteran  was referred to a neurologist for evaluation for narcolepsy.  A December 1977 service treatment records indicates that the Veteran had not been noted to snore excessively, and he was observed sleeping most of the day and staying up late most nights watching television and playing cards.  A diagnosis of narcolepsy was ruled out, and the Veteran was encouraged to establish routine sleeping habits and nap times as needed during the day.  It was also noted that the Veteran's problem of excessive sleeping could be due to a lack of motivation.  A May 1978 psychiatric evaluation indicates that the Veteran reported sleeping most of the time because he got bored watching airplanes and was trying to receive a discharge from service.  The Veteran's sleep problems on duty were identified as being related to his behavioral pattern during days and evenings.  The diagnosis was dependent / passive-aggressive personality disorder.  

Upon review of the record, the Board finds that the probative evidence of record     is against a finding that the Veteran's sleep apnea is related to service.

Although the Veteran claims to have experienced continued daytime sleepiness since service, his statements are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Veteran underwent a VA examination in September 1978 pursuant to a service connection claim for narcolepsy, during which he reported no sleep disturbance since his discharge from active duty and denied receiving any current treatment for a sleep disorder.  Post-service VA treatment records show that the Veteran denied any fatigue in December 2002,  May 2003, and December 2003.  Thereafter, the record shows no complaints of symptoms which prompted a treatment provider to order a sleep study until April 2008.  At that time, the Veteran reported a two-month history of poor sleep and 
daytime fatigue, and a sleep study was ordered. The Board finds the contemporaneous medical evidence to be significantly more persuasive and credible than statements made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2  Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because     the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In August 2016, a VA examiner reviewed the evidence of record and opined        that the Veteran's sleep apnea was less likely than not incurred in, caused by, or otherwise related to the excessive daytime sleepiness and fatigue documented during service.  In support of this, the examiner explained that the record showed  no continuation of treatment for sleep problems following the Veteran's discharge from active duty.  The examiner also noted that many symptoms could mimic symptoms of sleep apnea, and objective diagnostic testing is necessary to confirm    a diagnosis.  In this case, the record shows no complaints of symptoms leading to such diagnostic testing for approximately thirty years after the Veteran's discharge from active duty.  

In November 2016, the Veteran submitted a medical opinion from his private cardiologist, who indicated that the Veteran's in-service treatment for chest pains, skin rash, headaches, and throat pain "directly contribute to his heart condition as well as sleep apnea" and that his "condition is a direct result of his time served in the military service."  However, the Board finds this opinion be of significantly   less probative than the VA examiner's opinion, as it is conclusory in nature and   not supported by adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Although the Veteran believes that his sleep apnea is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his current sleep apnea is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for sleep apnea is denied. In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim    for sleep apnea, the doctrine is not for application. See Gilbert, 1 Vet. App. at 56.

      Prostate Disability 

The Veteran seeks service connection for a prostate disability, which he asserts   was caused or aggravated by his service-connected left varicocele.  In a November 2016 written statement, the Veteran asserted that an untreated varicocele affects the prostate.   

Upon review of the record, the Board finds that the probative evidence of record    is against a finding that a current prostate disability is related to service or a service-connected disability.

The Veteran does not assert that a current prostate disability had its onset during service or is otherwise directly related to service.  Indeed, service treatment records show no treatment for or diagnosis of a prostate condition during service. Thereafter, the record is silent as to complaints of or treatment for prostate or urinary symptoms until approximately 2009.  The Veteran was subsequently diagnosed with benign prostatic hypertrophy (BPH) and chronic prostatitis.  As there is no evidence of  record directly linking a current prostate disability to service, service connection          is not warranted on a direct basis.  

With respect to secondary service connection, the Veteran underwent a VA examination in March 2016, at which time the examiner indicated that the Veteran's BPH was unrelated to his service-connected varicocele.  In June 2013 and August 2016, another VA examiner reviewed the evidence of record and opined that a current prostate condition, including prostatitis and/or BPH, was less likely than  not caused or aggravated by the Veteran's service-connected varicocele.  In support of this, the examiner explained that prostatitis is swelling and inflammation of       the prostate gland, which can be caused by bacterial infections, immune system disorders, nervous system disorders, or injury to the prostate gland or prostate area.  He explained that BPH arises from the continued growth of the prostate, which most men have throughout their lives, and often causes urinary symptoms or significantly blocks urine flow.  The examiner indicated that a varicocele, on the other hand, is an enlargement of the veins within the scrotum, which is caused by different mechanisms and is unrelated to the Veteran's prostate conditions. There is not competent opinion to the contrary.  As there is no probative evidence of record linking a current prostate disorder to the Veteran's service-connected varicocele,   the Board finds that service connection is not warranted on a secondary basis.

Although the Veteran believes that a current prostate disability is related to his service-connected varicocele, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d    at 1377.  In this regard, the diagnosis and etiology of prostate disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current prostate disorder is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a prostate disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a prostate disability, the doctrine is not for application. See Gilbert, 1 Vet. App. at 56.	

II.  Increased Rating a Left Varicocele

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Varicoceles are not specifically listed in the Rating Schedule.  For conditions that are not specifically listed, VA regulations provide that those conditions may be rated by analogy under the Diagnostic Code for a closely related disease or injury.  38 C.F.R. § 4.20.

Initially, the Board notes the RO rated this disability analogous to Diagnostic Code 7527 which addresses prostate conditions.  However, as discussed above, the Veteran's prostate disability has been found to be unrelated to his left varicocele.    A varicocele is defined as a varicose condition causing swelling of the scrotum.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2053 (31st. ed. 2007). Thus, rating his disability analogously to the prostate is inappropriate. 

The Board is free to change the diagnostic code used when appropriate and the reason behind the change is explained. See Butts v. Brown, 5 Vet. App. 532, 538   (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained). 

The Board finds the code that is more consistent with the location and symptomatology of a varicocele is Diagnostic Code 7525, which is utilized            for epididymo-orchitis.  See 38 C.F.R. § 4.20.  Epididymitis is defined as the "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis." DORLAND'S MEDICAL DICTIONARY, 632 (32nd ed., 2012). Epididymo-orchitis is similarly defined as "inflammation of the epididymis and testis." Id.  Such code is more consistent with the Veteran's left varicocele and the symptomatology associated with that condition. Diagnostic Code 7525 directs that the condition be rated based on urinary tract infection.  

Under 38 C.F.R. § 4.115a, a 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  A 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous    intensive management.  

During the October 2013 Board hearing, the Veteran testified that his service-connected left varicocele has resulted in symptoms of back pain, urinary frequency and leakage, recurrent prostate infections, and testicular pain and discomfort.  

With respect to the Veteran's claimed symptoms of back pain, the record shows  that Veteran filed a separate service connection claim for back pain secondary to 
his service-connected varicocele, which was denied in an April 2012 rating decision.  The Veteran subsequently perfected an appeal of that decision; however, he is currently awaiting a hearing on that issue.  Therefore, his claimed back pain is          not presently before the Board.  

With respect to the Veteran's claimed symptoms of urinary frequency, leakage, and recurrent prostate infections, the Veteran underwent a VA examination in March 2016, with a supplemental medical opinion provided in August 2016.  As noted above, both the March 2016 and August 2016 VA examiners indicated that the Veteran's urinary dysfunction was due to his nonservice-connected BPH, which     is unrelated to his service-connected varicocele.  Likewise, the August 2016 VA examiner indicated that the Veteran's recurrent prostate infections, or prostatitis, were unrelated to his service-connected varicocele.  Accordingly, the Board finds that a rating is not warranted based on the Veteran's claimed symptoms of urinary dysfunction and recurrent prostate infections.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

With respect to the Veteran's claimed symptoms of testicular pain, VA examination reports show that the Veteran reported pain and discomfort in his scrotum, and physical examinations revealed one small varicocele on the left testicle with some tenderness noted.  VA treatment records likewise show several complaints of testicular pain and discomfort.  

The Board finds that a rating in excess of 10 percent is not warranted at any      point during the period under review, as the pain and tenderness attributed to the Veteran's service-connected varicocele is already contemplated in the 10 percent rating assigned.  A higher rating is not warranted as the evidence does not reflect recurrent symptomatic infection requiring drainage or frequent hospitalization or continuous intensive management.  See 38 C.F.R. § 4.115a, Urinary Tract Infection.  Moreover, while the December 2009 VA examination noted both testicles were   half of normal size, complete testicular atrophy has not been shown during the course of the appeal. Thus, even if such abnormality in the testicles is related to   the varicocele, a compensable rating would not be warranted under Diagnostic Code 7523, which requires complete atrophy for a 20 percent rating.  38 C.F.R. § 4.115b.  

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for left varicocele, and the claim is denied.


In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected varicocele a rating in excess of 10 percent, the doctrine is not for application. See Gilbert, 1 Vet. App. at 56.	


ORDER

Service connection for sleep apnea is denied.

Service connection for a prostate disability is denied.

A rating in excess of 10 percent for a left varicocele is denied.


REMAND

The Veteran seeks service connection for a heart disability, which he asserts had its onset during service.  Service treatment records show that the Veteran complained of chest pain in October 1977, and a December 1977 cardiovascular evaluation revealed an I/VI early systolic ejection murmur at the left sternal border, which was believed to be functional in nature.  

In August 2016, a VA examiner reviewed the evidence of record and opined that a current heart disability was not related to service.  In support of this, the examiner indicated that the record showed one complaint of chest pain during service and "no further notes dealing with this episode after October 1977."  As the examiner did not address the December 1977 finding of a I/VI early systolic ejection murmur at the left sternal border, the Board finds that a remand is necessary in order to obtain a supplemental opinion.

As the Veteran claims that he is unemployable, in part, due to a heart disability,     his claim for TDIU is inextricably intertwined with that issue.  Therefore, it is remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet.    App. 180, 183 (1991) (holding that two issues are inextricably intertwined         when they are so closely tied together that a final decision on one issue cannot        be rendered until a decision on the other issues has been rendered).

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for a heart disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to an appropriate VA examiner to obtain an opinion with respect to the Veteran's claim for service connection for a heart disability.  If another examination is deemed necessary to respond to the question presented, one should be scheduled.

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely      as not (50 percent probability or greater) that a current heart disability arose in service or is related to service, to specifically include the December 1977 finding of an I/VI early systolic ejection murmur at the left sternal border.    A complete rationale for all opinions must be provided.


3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for service connection for a heart disability and TDIU should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished      a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


